Title: William Price to James Madison, December 1827
From: Price, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                [1827]
                            
                        
                        
                        From our former acquaintance, and Being a former Member of the Virginia Legislature With you some years past,
                            at the request of Mr Rufus Stone, my Neighbour, who is desirous of Emigrating to the province of Textus I recommend Him
                            to you as a Gentleman of strict integraty Who seek through me a recommendation from you and Mr Monroe to the Government
                            of That province This province being populated By such a veriety of people some who have Fled from there place of Nativity
                            to avoid Paying of there Just debts and others to escape The punishment of there crimes thus constituting a vority of
                            charactors Mr Stone wishes to avoid this sort of censure if any such should arise by seeking a recommendation from you
                            dignitys so notorious over all the world I Pledge myself to you as well as to Mr Monroe that Mr Stone will come fulley up
                            to the representation Given by me I therefore request of you both such a Recommendation as you can feel perfecley to Give
                            through the Honorable Gabriel Moore and Myself our representative in Congress the favour will Ever be highly appritiated
                            by your friend and old acquaintance
                        
                        
                            
                                William Price
                            
                        
                    